Citation Nr: 1816067	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disorder of the genitourinary system other than recurrent UTIs, to include stress urinary incontinence (SUI) with urethral hypermobility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In August 2014, the Veteran provided testimony at a Central Office Board hearing conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The issue before the Board was previously characterized as entitlement to service connection for a disorder of the genitourinary system other than recurrent UTIs, to include painful bladder syndrome (PBS) / interstitial cystitis (IC), and also to include a disability manifested by incontinence and post-surgical voiding dysfunction.  Pursuant to the Board's prior remand a VA examiner clarified that the Veteran had a genitourinary disorder diagnosed as stress urinary incontinence with urethral hypermobility.  The issue on appeal is as noted on the title page. 

This case was previously before the Board in November 2014 and September 2016 and was remanded both times for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2016 remand a VA examiner provided an addendum medical opinion in November 2016.  The purpose of the addendum medical opinion was to establish whether the Veteran's incontinence in 2009/2010 was the result of a disability separately diagnosable from the service-connected recurrent UTIs.  The Board further requested that, for any diagnosis rendered, opinions on direct service connection and secondary service connection on the basis of causation and aggravation by the Veteran's service-connected recurrent UTIs.  The Board finds that while the opinion regarding direct service connection was adequate, the opinions regarding secondary service connection were inadequate and require further development.

The VA examiner diagnosed the underlying condition causing the Veteran's 2009/2010 incontinence as SUI with urethral hypermobility.  With regard to any diagnosis the examiner was asked to opine as the likelihood it was s caused by the service-connected recurrent UTIs.  If not, then whether the condition was aggravated by the service-connected recurrent UTIs.  Regarding the question of causation the examiner opined that it was "less likely as not (LESS than 50/50 probability) that the disability responsible for the Veteran's incontinence in 2009/2010 was caused by the Veteran's service-connected recurrent UTI."  As rationale the examiner cited a "review of the medical record, clinical experience and the December 2014 evaluation of the Veteran."  The examiner further asserted that "medical literature does not substantiate a 50 [percent] probability that [service-connected] recurrent UTIs is the cause of, or aggravating factor in, the development of Veteran's SUI condition," and that review of the literature "does not identify recurrent UTIs as a likely (50% or greater probability) etiologic factor (through causation or aggravation) for urethral hypermobility/SUI condition."  The examiner referred to the same rationale in support of the conclusion regarding aggravation.  

The Board finds that the opinion and supporting rationale are inadequate.  The VA examiner's reference to medical literature is unclear, as it is not specified what medical literature the examiner was referring to.  Furthermore, while medical literature is quoted, it is limited to the examiner's direct service connection opinion and is not included under the sections of the opinion addressing the theories of secondary service connection.  Additionally, the medical literature that is quoted does not appear to reference, or be relevant, to the specific question of whether the Veteran's service-connected recurrent UTIs aggravated his SUI condition.

In sum the causation/aggravation rationale provided by the examiner is inadequate as she does not provide any citations, bases, or explanations in support of her stated belief that medical literature did not support a causal/aggravation relationship between the service-connected recurrent UTIs the Veteran's SUI conditions.  Therefore, the claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to a VA examiner who provided the September 2016 opinion regarding SUI, or if unavailable, another appropriate examiner, and request an addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Following the review of all records, and any necessary examination, the examiner should provide an opinion clarifying the following:

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed SUI with urethral hypermobility was caused by her service-connected recurrent UTIs?

(b)  If the answer to (a) is no, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed SUI with urethral hypermobility was aggravated by her service-connected recurrent UTIs?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner must reference and cite any medical literature used in rendering the requested opinions.  If the examiner cannot provide an opinions without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




